Case 1:19-cv-02437-DDD-NYW Document 90 Filed 08/27/20 USDC Colorado Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO
                                  MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:              19-cv-02437-DDD-NYW                            Date: August 27, 2020
  Courtroom Deputy:          Brandy Wilkins                                 FTR: NYW-CRD*

                     Parties                                                                       Counsel

   DIANA SANCHEZ,                                                                       Mari A. Newman
   J.S.M.,

            Plaintiffs,

   v.

   CITY AND COUNTY OF DENVER COLORADO,                                                  Michele A. Horn
   ALEXANDRA WHERRY,
   MICHAEL HART,
   TYSEN GARCIA,
   JUSTIN ALBEE,

            Defendants.


                               COURTROOM MINUTES/MINUTE ORDER

  TELEPHONIC STATUS CONFERENCE

  Court in Session: 2:03 p.m.

  Appearance of counsel.

  Parties update the court on the status of the settlement process.

  ORDERED: Parties shall file dismissal papers on or before September 25, 2020.

  Court in Recess: 2:08 p.m.                    Hearing concluded.                   Total time in Court: 00:05

  *To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR Patterson
  Transcription Company at (303) 755-4536.
